             Case 7:16-cr-00328-VB Document 473 Filed 05/14/20 Page 1 of 1

                                                                           BREEDING HENRY BAYSAN PC

                                                                           7 WORLD TRADE CENTER
                                                                           250 GREENWICH ST 46 FLOOR
                                                                                               TH



                                                                           NEW YORK, NY 10006
                                                                           TEL. +1 212.813.2292
                                                                           breedinghenrybaysan.com

                                                                           BRADLEY L. HENRY
                                                                           DIRECT. +1 646-820-0224
                                                                           FAX. +1 212.779.4457
                                                                           bhenry@bhblegal.com


May 14, 2020


The Hon.Vincent L. Briccetti
Federal Building and US courthouse    APPLICATION GRANTED
Southern District of New York         The date for defendant to self-surrender
300 Quarropas Street                  is extended to July 15, 2020.
White Plains, NY 10601-4150           SO ORDERED:

RE: US. Grady Blackmon 16-cr-328
                                      ______________________________
Dear Judge:                           Vincent L. Briccetti, U.S.D.J. 5/14/2020

I write to request a sixty (60) day extension of Mr. Blackman’s scheduled self-surrender. BOP
designated Mr. Blackmon , and notified him today of his placement and need to report tomorrow. He
is set to self-report to FCI Canaan.

As the Court probably remembers, Mr. Blackman is in poor health and advanced in age which puts
him at greater risk due to COVID-19. An extension will allow for a better scope of the progression of
COVID-19 and the BOP’s efforts to contain and/or treat those inmates testing positive in their
facilities.

I have spoken to AUSA and they have no objection to this request.

We appreciate your consideration. If you need any further information, please do not hesitate to
contact me. Thank you.

Sincerely,

Bradley L. Henry
Bradley L. Henry




 KNOXVILLE    | NEW YORK | BOSTON                             WWW.BREEDINGHENRYBAYSAN.COM
